FILED
                             NOT FOR PUBLICATION                            AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD GARY HALL,                               No. 10-17074

               Plaintiff - Appellant,            D.C. No. 5:07-cv-03233-RMW

  v.
                                                 MEMORANDUM *
D. LEVORSE; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       California state prisoner Richard Gary Hall appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth and

Fourteenth Amendment violations in connection with his housing assignment. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Lacey v. Maricopa

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
County, 693 F.3d 896, 911 (9th Cir. 2012) (en banc), and we affirm.

      The district court properly dismissed Hall’s action as time-barred because

Hall filed his action after the applicable statute of limitations and statutory tolling

period had expired. See Cal. Civ. Proc. Code §§ 335.1, 352.1(a) (setting forth

California’s statute of limitations for personal injury claims and the additional

tolling for prisoners); Pouncil v. Tilton, 704 F.3d 568, 573-74 (9th Cir. 2012)

(§ 1983 actions are governed by the forum state’s statute of limitations, but federal

law determines when a § 1983 claim accrues; under federal law, accrual occurs

when the plaintiff knows or has reason to know of the injury which is the basis of

the action).

      Contrary to Hall’s contentions, neither equitable tolling nor equitable

estoppel applies because Hall should have reasonably been aware of the existence

of his claims within the limitations period and defendants did not wrongfully

prevent Hall from asserting his claims. See Lukovsky v. City & County of San

Francisco, 535 F.3d 1044, 1051-52 (9th Cir. 2008) (discussing requirements for

equitable tolling and equitable estoppel).

      The district court properly denied Hall’s motion to amend because the

deficiencies in his complaint could not be cured by amendment. See Lucas v.




                                             2                                    10-17074
Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (dismissal of a pro se complaint

without leave to amend is proper if the deficiencies in the complaint cannot be

cured by amendment).

      The district court did not abuse its discretion by staying discovery pending

the resolution of defendants’ motion to dismiss because Hall did not show that he

suffered any prejudice. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)

(setting forth standard of review and describing trial court’s broad discretion in

discovery matters which “will not be disturbed except upon the clearest showing

that denial of discovery results in actual and substantial prejudice to the

complaining litigant.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                           3                                    10-17074